                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )                2:20-CR-48
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
 CODY PAUL HYATT, a.k.a. “Cody P.                   )
 Hyatt”,                                            )
                                                    )
                                                    )
                Defendant.                          )



                                   ORDER OF DETENTION

       At Defendant’s initial appearance on May 18, 2020, Defendant and counsel conferred,

after which Defendant’s counsel announced that Defendant wished to waive a detention hearing

without prejudice to requesting one subsequently.

       If Defendant later files a motion requesting a detention hearing, such a hearing will be

scheduled promptly.

       SO ORDERED:

                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:20-cr-00048-JRG-CRW Document 9 Filed 05/18/20 Page 1 of 1 PageID #: 18
